The defective caption and recognizance which caused the dismissal of this appeal at a former day of the term, having been corrected, the case will now be considered by us upon its merits.
We find no error in any of the matters complained of by appellant save that shown in bill of exceptions No. 4. Therefrom it appears *Page 636 
that notwithstanding the personal presence and testimony of the father and mother of prosecutrix, to her age at the time of the alleged rape, the State was permitted to introduce in evidence a Bible showing the age of such injured female, as there entered by her mother about the year 1908 when it appears prosecutrix was about three years old. The prosecution was for rape upon a female under the age of consent and the issue of non-age was sharply contested. When there is an issue made by the evidence as to the age of the alleged injured female, this court seems to have uniformly held inadmissible books or record entries of any kind as to such age, when the evidence of the parents or the makers of the record, is obtainable. The identical point was discussed in Rowan v. State, 57 Tex.Crim. Rep., and the evidence of a family Bible showing the entry of the age of prosecutrix, was held inadmissible and also hurtful. See also Stone v. State,45 Tex. Crim. 91; Haywood v. State, 61 Tex.Crim. Rep.. Following these authorities the judgment of the trial court must be reversed and the cause remanded for the error of the admission of the book showing the age of prosecutrix, and it is so ordered.
Reversed and remanded.